     Case 2:19-cv-00639-MCE-JDP Document 41 Filed 08/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL LEE THORNBERRY,                            Case No. 2:19-cv-00639-MCE-JDP (PC)
12                       Plaintiff,                    ORDER:
13              v.                                     DENYING PLAINTIFF’S MOTIONS TO
                                                       COMPEL
14    DAVID BAUGHMAN, et al.,
                                                       ECF Nos. 30 & 31
15                       Defendants.
                                                       &
16
                                                       GRANTING PLAINTIFF’S MOTION FOR
17                                                     EXTENSION OF TIME
18                                                     ECF No. 40
19

20          Plaintiff brought this action under 42 U.S.C. § 1983 alleging that defendants Baughman,

21   Peterson, and Percy violated his First Amendment rights by retaliating against him for filing

22   grievances. He has filed two motions to compel, ECF Nos. 30 & 31, that argue that defendants

23   have inadequately responded to certain interrogatories and requests for production. Defendants

24   have opposed both motions, and plaintiff has filed a reply. ECF Nos. 33 & 37. Plaintiff’s

25   motions are inadequate, however, because they do not include copies of the relevant

26   interrogatories and requests for production.1 Without the text of each contested discovery item, I

27
            1
              Defendants’ opposition describes the content of the relevant discovery items, but it does
28   not include a verbatim copy of the interrogatories and requests for production.
                                                       1
     Case 2:19-cv-00639-MCE-JDP Document 41 Filed 08/25/21 Page 2 of 2


 1   cannot evaluate the adequacy of defendants’ responses and objections.

 2            Accordingly, I will deny plaintiff’s motions to compel without prejudice. He may re-file a

 3   motion to compel, include a copy of defendants’ responses, and explain why each response is

 4   deficient. I will extend the discovery and dispositive motion deadlines to accommodate a

 5   renewed motion to compel. If plaintiff files a renewed motion to compel, defendants may file

 6   either an amended response or a notice that they intend to stand by their current opposition.

 7            It is ORDERED that:

 8            1.      Plaintiff’s motions to compel, ECF Nos. 30 & 31, are denied without prejudice.

 9            2.      The discovery deadline is extended to September 17, 2021. Any motion to compel

10   must be filed by that date. The dispositive motions deadline is extended to November 15, 2021.

11            3.      Plaintiff’s motion for extension of time to respond to defendant’s motion for

12   summary judgment, ECF No. 40, is granted. His response is due ninety days from the date of this

13   order’s entry.

14
     IT IS SO ORDERED.
15

16
     Dated:        August 24, 2021
17                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                        2
